—An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Bernard J. Fried, J.), entered on or about July 26, 2011, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the order so appealed from be and the same is hereby affirmed for the reasons stated by Fried, J., with costs and disbursements. Concur — Sweeny, J.P., Catterson, Acosta, Freedman and Román, JJ. [Prior Case History: 32 Misc 3d 1223(A), 2011 NY Slip Op 51398(U).]